Citation Nr: 0027360	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran served in active service from June 1966 
to May 1971, and from April 1972 to July 1972. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is characterized by disheveled 
appearance; euthymic mood and affect; prior suicidal 
ideation; moderate social and vocational impairment due to 
distrust of people, temper outbursts and affective symptoms; 
mood swings; violent outbursts; hyper-startled response; 
nightmares; and speech suggestive of exaggeration or 
confabulation.  He also has variable levels of energy; has 
feelings of worthlessness, hopelessness, helplessness and 
inappropriate guilt; sleeps about 6 hours per night with 
occasional insomnia; and drinks up to 5 pots of coffee per 
day and smokes a pack of cigarettes per day.  He currently 
has considerable marital problems due to his inability to 
obtain and maintain full-time employment.

3.  However, the evidence shows that his GAF score ranges 
from 51 to 60, which according to the DSM-IV, equates to 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Additionally, 
he has good appetite, normal psychomotor activity, grossly 
intact insight and judgment, and clear, logical and somewhat 
goal oriented thought process.  He does not have overt 
psychosis, frank delusions, paranoia, or abnormal movements, 
and appears to be cognitively intact.  More importantly, the 
veteran's PTSD is not characterized by obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; and/or 
spatial disorientation. 

4.  The veteran has been deemed to be capable of 
obtaining/maintaining a job where he would be somewhat 
solitary, notwithstanding his PTSD symptoms and the fact that 
he has been unemployed for almost 18 year. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for PTSD is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991). See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, he has presented a claim which is not implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Generally, disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1999).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in a September 1985 rating decision, the 
veteran was awarded service connection for delayed PTSD, was 
rated under Diagnostic Code 9411, and was assigned a 100 
percent evaluation effective November 1984 and a 50 percent 
evaluation effective May 1985.  Subsequently, in a June 1990 
rating decision, it was proposed that the veteran's 50 
percent evaluation be reduced, but following disagreement by 
the veteran in July 1990, his 50 percent evaluation for PTSD 
was continued, as per and August 1990 rating decision.  At 
present, the veteran is seeking an increased disability 
evaluation in excess of 50 percent for his PTSD, and thus, 
the Board will proceed with its review of the veteran's 
claim.

With respect to the applicable law, the applicable schedular 
criteria incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under these schedular criteria, a 50 
percent schedular evaluation for mental disorders, including 
PTSD, contemplates reduced reliability and productivity in 
occupational and social situations due to such symptomatology 
as: flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks that occur more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

However, for an increased disability evaluation in excess of 
50 percent, which in this case the next step would be a 70 
percent evaluation, the veteran must show that he has 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently; appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships). See id.

Lastly, a 100 percent evaluation is assigned when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  See 
id.

With respect to the evidence of record, records received from 
the Social Security Administration (SSA) indicate that the 
veteran's primary diagnosis was unspecified adjustment 
reaction, and include copies of treatment records from 
various VA Medical Centers and private medical records 
describing the treatment the veteran has received for his 
PTSD.  Additionally, VA Vocational Rehabilitation records 
dated from the mid 1970s to the mid 1980s describe the 
rehabilitation the veteran received for limitations caused by 
his shoulder/arm problems and PTSD, as noted in December 1984 
notations.  And, January 1994 VA counseling records note that 
the veteran had not had significant employment since the 
1980s, and had not been involved in any formal training.  
However, as an evaluation of the veteran could not be 
completed, there was not enough information to make a 
determination regarding employment or a serious unemployment 
handicap, although on the surface the veteran appeared to 
have problems with adjustment due to his PTSD.

February 1986 and March 1988 VA examination reports note the 
veteran's diagnosis was chronic PTSD.  And, an April 1990 VA 
examination report notes that upon examination the veteran 
had disheveled appearance, but did not have abnormal 
movements or symptoms of psychosis.  He also had euthymic 
mood and affect, had speech and cognition within normal 
limits, and did not have suicidal ideation.  The veteran's 
diagnosis was PTSD, and he was assigned a global assessment 
of functioning (GAF) score ranging from 51 to 60, which 
according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), equates to moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

A March 1995 VA PTSD examination report indicates that the 
veteran appeared to be moderately socially and vocationally 
impaired due to his distrust of people, temper outbursts and 
affective symptoms.  However, he appeared to be functioning 
fairly well in avocational areas, which suggested the 
possibility that vocational rehabilitation may be helpful at 
some point.  Upon examination, his symptoms included mood 
swings, violent outbursts, hyper-startled response and 
nightmares; noise from military plane/helicopters triggered 
his symptoms.  At the time of the examination, he was taking 
Nortriptyline and Xanax, did not talk about his military 
experience outside his counseling sessions, and consumed a 
fair amount of caffeine daily and smoked a pack of cigarettes 
per day.  Physically, he was short and quite thin, was 
somewhat slovenly dressed and groomed, and appeared rather 
older than his stated age.  He was pleasant and cooperative, 
had remarkable speech for a degree of circumstantiality and a 
few statements which suggested exaggeration or confabulation, 
and appeared cognitively intact without formal testing. 

A March 1999 VA mental examination report indicates the 
veteran reported suicidal ideation in the prior 8 to 12 
months without known stressors, frustration with marital 
difficulties and the realization of the chronicity of his 
interpersonal problems.  He reported he continued to re-
experience symptoms of nightmares once or twice per week; and 
to have symptoms of increased arousal including irritability, 
difficulty concentrating, hypervigilance, and exaggerated 
response to noise.  Also, he reported he did not desire to 
get to know people well or talk about sensitive topics, that 
he slept about 6 hours per night with occasional initial and 
middle insomnia, and that he drank up to 5 pots of coffee per 
day.  Lastly, he reported variable levels of energy, good 
appetite, and feelings of worthlessness, hopelessness, 
helplessness and inappropriate guilt.  Upon examination, the 
veteran was alert and oriented to person, place and time.  He 
was dressed casually and had good eye contact, but had body 
odor.  His speech was normal in rate, tone and volume; his 
mood was described as down, and his affect varied from tense 
to occasionally bright depending on the topic discussed.  He 
also had normal psychomotor activity, grossly intact insight 
and judgment, and clear, logical and somewhat goal oriented 
thought process.  He did not have suicidal/homicidal 
ideation, overt psychosis, frank delusions, paranoia.  With 
respect to the veteran's occupational impairment, the 
examiner noted that it appeared that his orthopedic problems 
were the primary obstacle to his returning to work.  The 
examiner also noted that the veteran's PTSD caused him 
interpersonal difficulties in relating to others, though it 
was possible that he could find a job where he would be 
somewhat solitary; no gross impairment in his intellectual 
functioning was noted so as to preclude him from such 
employment.  Notably, the examiner indicated that the opinion 
regarding the veteran's employability was rendered taking 
into consideration the fact that he had been unemployed for 
almost 18 years.  The veteran's diagnosis was PTSD, and he 
was assigned a GAF score of 60, which according to the (DSM-
IV) equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

Medical records from the Madison VA Medical Center (VAMC) 
dated from 1984 to 1999, records from the Tomah VAMC dated 
from 1984 to 1999, and records from the Middleton Memorial VA 
Hospital describe the treatment the veteran has received over 
time for various health problems, including psychiatric 
and/or PTSD symptomatology.  Specifically, the Tomah VAMC 
medical records include February 1999 notations indicating 
that the veteran continued to be significantly depressed 
related to problems in his marital relationship and the 
exacerbation of his PTSD because of it; his symptoms were 
manifested by increased isolation and withdrawing into a 
shell.  Some progress improvement through joint counseling 
was made, but in the end, his wife continued to blame their 
problems on the veteran and his way of avoiding 
confrontation.  The veteran had started to think of 
alternatives, but remained essentially depressed and unhappy, 
and his medication was deemed to only help him marginally.  
He had continued to try and work running the motor newspaper 
route and working on his leather and fur craft business, and 
was deemed to be coping at a very marginal level.  

Lastly, the records from the Middleton Memorial VA Hospital 
included copies of medical notations from the Tomah VAMC 
dated March 1999 which indicate that the veteran continued to 
have problems with his wife and had spoken to an attorney 
about getting a divorce, but that he would rather have a 
better relationship with his wife and children.  Money had 
continued to be a major problem mainly because of his limited 
income and his inability to get and hold a full time job due 
to his disabilities.

Upon a review of the evidence, the Board finds that the 
veteran's PTSD is characterized by disheveled appearance; 
euthymic mood and affect; prior suicidal ideation; moderate 
social and vocational impairment due to distrust of people, 
temper outbursts and affective symptoms; mood swings; violent 
outbursts; hyper-startled response; nightmares; and speech 
suggestive of exaggeration or confabulation.  He also has 
variable levels of energy; has feelings of worthlessness, 
hopelessness, helplessness and inappropriate guilt; sleeps 
about 6 hours per night with occasional insomnia; and drinks 
up to 5 pots of coffee per day and smokes a pack of 
cigarettes per day.  He currently has considerable marital 
problems due to his inability to obtain and maintain full-
time employment.  Additionally, the evidence shows that his 
GAF score has ranged from 51 to 60, which according to the 
DSM-IV, equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  As 
such, the Board finds that the preponderance of the evidence 
supports the award of a 50 percent evaluation for PTSD, 
effective May 1985, under Diagnostic Code 9411.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).

However, he has good appetite, normal psychomotor activity, 
grossly intact insight and judgment, and clear, logical and 
somewhat goal oriented thought process.  He does not have 
overt psychosis, frank delusions, paranoia, or abnormal 
movements, and appears to be cognitively intact.  More 
importantly, the veteran's PTSD is not characterized by 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; and/or 
spatial disorientation.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999). 

Furthermore, although he has difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and although the evidence shows that the veteran 
has not had significant employment since the 1980s and has 
not been involved in any formal training, the veteran's 
orthopedic problems are deemed to be the primary obstacle to 
his returning to work.  The veteran has been deemed, as per 
the March 1999 VA examination report discussed above, to be 
capable of obtaining/maintaining a job where he would be 
somewhat solitary, notwithstanding the fact that he has been 
unemployed for almost 18 years.  Moreover, although it is 
clear that the veteran has difficulties establishing and 
maintaining effective relationships, including currently 
having considerable marital problems, he continues to be 
married and is attempting to maintain the marriage together 
through therapy.  This is indicative of difficulty, but not 
inability, in establishing and maintaining effective 
relationships.

As such, the Board finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 50 percent for the veteran's PTSD, effective May 
1985, under Diagnostic Code 9411.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

Lastly, the Board finds that an increase on an extraschedular 
basis is not warranted.  The Code of Federal Regulations, at 
38 C.F.R. § 3.321(b) (1999), provides that, in "exceptional 
case[s], where the schedular evaluations are found to be 
inadequate . . . an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities . . ." 
may be granted.  Generally speaking, for a specific case to 
be deemed "exceptional," it should present "such an 
exceptional or unusual disability picture[,] with such 
related factors as marked interference with employment or 
frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's PTSD does not constitute 
an "exceptional case" as to allow for the assignment of an 
extraschedular rating.  Although the medical evidence shows 
that the veteran has PTSD which appears to cause him problems 
with adjustment, and although he reports he has been 
unemployed for at least 18 years, the Board finds that the 
evidence does not show that the veteran's PTSD per se has 
caused him to have marked interference with employment, or 
frequent periods of hospitalization.  Additionally, the 
evidence does not show that the veteran's PTSD symptomatology 
renders impractical the application of the regular schedular 
standards.  Thus, as it is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

A disability evaluation in excess of 50 percent for PTSD is 
denied. 


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

